[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               December 7, 2006
                               No. 06-10941                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 05-00022-CR-001-WLS-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

AVERY HARDY,

                                                           Defendant-Appellant.



                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                             (December 7, 2006)

Before TJOFLAT, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

     Gerald B. Williams, appointed counsel for Avery Hardy in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Appellant Hardy has also filed a motion to file a

supplemental opening brief, a motion of non-opposition to counsel’s motion to

withdraw, and a brief. Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Hardy’s conviction and sentence

are AFFIRMED.

      Hardy filed a motion of non-opposition accompanied by a proposed

supplemental brief for our review, which we construe as a response to the Anders

motion. After our consideration of this response, his motion to file a supplemental

opening brief is DENIED AS MOOT.




                                          2